Citation Nr: 1127531	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable disability rating for service-connected laceration scars of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B. H.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in relevant part, continued the noncompensable evaluation assigned for service-connected laceration scars of the left hand.  

The Veteran and his friend, B. H., presented testimony at a personal hearing before the undersigned Veterans Law Judge in March 2009.  A transcript of the hearing is of record.  In September 2009, the Board remanded this case to the RO, via the Appeals Management Center (AMC), for further development.

In March 2011, the RO awarded a separate rating for nerve damage of the left hand associated with the laceration scars, rated as 10 percent disabling effective from January 4, 2011.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue further development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was granted service connection for his laceration scars of the left hand in an April 1990 rating decision and was assigned a noncompensable rating evaluation, effective April 4, 1990.  He filed a claim for an increased rating for his service-connected left-hand scars in February 2006.  During his March 2009 personal hearing, the Veteran testified that, in addition to the scars on his left hand, he was having ongoing pain and problems manipulating his left hand.  The Veteran's service-connected laceration scars of the left hand are currently evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, which provided that other scars were to be rated on limitation of function of the affected part prior to October 23, 2008, when the criteria were amended.  

In the September 2009 remand of this issue, the Board directed the RO/AMC to schedule the Veteran for a VA examination to determine the current severity of his service-connected laceration scars of the left hand.  The Board observes that the record contains a May 2010 VA scar examination report in which the examiner indicated that he was performing a repeat examination, since he had examined the Veteran on January 5, 2010.  The May 2010 VA examination report fails to describe the Veteran's left-hand scars or whether they result in limitation of function.  The examiner noted in that report that the detailed examination of the scars and function of the left hand are unchanged from those findings recorded in the January 2010 VA examination report.  Unfortunately, after a thorough review of the claims file, it appears that the report from the January 2010 VA examination has not been associated with the claims file.  Accordingly, this case must be remanded in order for the RO/AMC to obtain and associate with the claims file a copy of the report from the Veteran's January 2010 VA examination his service-connected left-hand scars.  Upon doing so, the RO/AMC must ensure that the report complies with the September 2009 Board remand directives, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the report is not available, the RO/AMC must ensure that the Veteran is afforded a new VA examination in compliance with the directives of this remand.  

Moreover, the Board notes that in January 2011, the Veteran was also afforded a VA neurological examination in order to determine any limitations of function of the Veteran's service-connected laceration scars of the left hand.  The VA examiner noted at the end of the examination report that he would like to obtain an electromyography (EMG) and nerve conduction studies (NCS) before making a definitive conclusion regarding the Veteran's finger numbness.  The record reveals that the Veteran underwent an EMG/NCS in March 2011.  However, the record does not contain a definitive conclusion from the January 2011 VA examiner.  Additionally, the Board notes that the VA neurologist who conducted the March 2011 EMG/NCS provided an impression regarding the Veteran's right upper extremity, but no impression was recorded pertaining to the Veteran's left hand or digits of that hand.  Accordingly, the Board finds that on remand, the RO/AMC must acquire addendums from the January 2011 VA examiner and the neurologist who performed the March 2011 EMG/NCS, in order to fully report the findings of those tests and examinations.

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records pertaining to the Veteran's service-connected laceration scars of the left hand, dated since October 2009, should be obtained on remand.  The Veteran's VA treatment records dated since October 2009 have not been associated with the claims file.  Under the law, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to treatment for the Veteran's left hand from the VA Medical Center in Bedford, Massachusetts, dated since October 2009.  

2.  Obtain and associate with the claims file the examination report from the Veteran's January 2010 VA scar examination.  Upon receipt of the examination report, verify that the report complies with the directive of the Board's September 2009 remand, and if not, implement corrective procedures.

If the report is not available, schedule the Veteran for a new VA examination to determine the current severity of his service-connected laceration scars of the left hand. The claims file, and a complete copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should describe all residuals of the service-connected laceration scars of the Veteran's left hand.

The examiner should describe the residual scar(s) in detail, noting whether it is (they are) deep, superficial, unstable, or painful on objective demonstration. (A deep scar is one associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).  The size (width and length) of the scar(s) should be measured.

The examiner should also state whether the scar(s) of the left hand results in any limitation of function or limitation of motion.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Request that the neurologist that performed the Veteran's March 2011 nerve conduction study, or the neurologist that cosigned the report, provide an addendum to the report, noting any impression(s) associated with findings pertaining to the Veteran's left hand and/or digits of the left hand.

4.  Thereafter, request that the VA examiner who performed the Veteran's January 2011 VA neurological examination provide an addendum in order to report his conclusion regarding the numbness in the Veteran's fingers of the left hand.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall, supra.  

6.  Finally, readjudicate the Veteran's claim on appeal.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


